PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/310,064
Filing Date: 14 Dec 2018
Appellant(s): RAHIMI et al.



__________________
Gary P. Oakeson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/02/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejections under pre-AIA  35 U.S.C 103(a) 
(1) Requirement for prima Facie Obviousness:
The Appellant maintains that “In finding that the ‘subject matter as a whole’ would not have been obvious in Ehrreich the court concluded: ‘Thus, we are directed to no combination of prior art references which would have rendered the claimed subject matter as a whole obvious to one of ordinary skill in the art at the time the invention was made. The PTO has not shown the existence of all the claimed limitations in the prior art or any suggestion leading to their combination in the manner claimed by applicants.’ (underlining added)”
In response, the Examiner draws particular attention to the secondary reference Fujii et al. which clearly teaches in [0035]-[0037] that the co-solvent comprising tripropylene glycol monomethyl ether having a boiling point 220 °C or greater (242 °C), which provides ink composition with uniform discharge property. This is a clear and explicit suggestion. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tripropylene 

(2) Rejection of Claims 1-9 over Everhardus, Fujii and Aida:
The Appellant maintains that “combination of references does not render the pending claims obvious because, (1) one skilled in the art would have no articulated reason to include a nonvolatile glycol ether co-solvent having a boiling point of 220°C or greater in the aqueous ink composition and (2) the rejection utilizes hindsight reconstruction. The USPTO has not shown, as required by KSR, an articulated reason having a rational underpinning to support the legal conclusion of obviousness. For example, the USPTO has not explained why one of ordinary skill in the art would limit the nonvolatile glycol ether co-solvent to those having a boiling point of 220°C or greater in the aqueous ink composition. ‘Rejections on obviousness grounds cannot be sustained by mere conclusory statements, instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’ KSR citing In re Kahn, 441 F.3d 977, 988 (C.A. Fed. 2006).”
The Examiner draws particular attention to Fujii et al. which clearly teaches in [0033] that the ink with solvent has good intermittent discharge stability. Fujii et al. does address solvents because it teaches a list of possible solvents ([0035]-[0039]). The format in which Fujii et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fujii et al. to present its teaching in an example format, citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. "Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
The Examiner also draws particular attention to the primary reference, Everhardus et al., and secondary reference, Fujii et al., which clearly mention a list of co-solvents in which some solvents possess a boiling point higher than 220 °C as well as some solvents possessing a boiling point lower than 220 °C which are ideal for the ink composition. Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents from the list. 
The Examiner also responds to the Appellant's argument by pointing out that the primary reference, Everhardus et al. in [0113] clearly discloses examples of solvents including tripropyleneglycol monomethyl ether, which is the same as the Appellant is claiming in claim 6, which is tripropyleneglycol methyl ether. Moreover, the Fujii et al. clearly teaches in ([0037]) that the tripropyleneglycol monomethyl ether has boiling point of more than 240 °C. The Examiner used the secondary reference Fujii et al. to show that it was known in the art that the tripropyleneglycol methyl ether (tripropyleneglycol monomethyl ether) has a boiling point of 242 °C (Fujii et al. [0037]). Therefore, the appellant's arguments should not be persuasive.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the examiner relied on explicit suggestions taught in the prior art, it is clearly not hindsight.

(3) Rejection of Claims 10-12 over Everhardus, Fujii and Sullivan:
The Appellant maintains that “As previously asserted, Appellant respectfully submits that one skilled in the art does not have any articulated reason to incorporate a non-volatile glycol ether co-solvent having a boiling point of 220°C or greater in the aqueous ink composition, as in claim 10, without knowledge of the present invention. Appellant respectfully asserts that Sullivan also does not provide any articulated reason for the incorporation of this. Sullivan does not teach boiling points for any components of the compositions taught within. In order to establish a prima facie case of obviousness there must be an articulated reason for the combination of elements as claimed.
Second, the cited combination of references does not teach or otherwise suggest the claim element of ‘penetrating the non-volatile glycol ether co-solvent into the offset coated print medium to assist with drawing other liquid vehicle components into the offset coated print medium.’ The Examiner cites Fujii for teaching the non-volatile glycol ether co-solvent having a boiling point of 220°C or greater. Fujii does not indicate that the non-volatile glycol ether co-solvent having a boiling point of 220°C or greater would penetrate into an offset coated print medium. Rather Fujii indicates that the moisturizer remains in the ink or on the surface of the substrate.”
As previously explained, the Examiner draws particular attention to the fact that Fujii et al. clearly teaches in [0033] the ink with solvent has good intermittent discharge stability. Fujii et al. does address solvents because it teaches a list of possible solvents ([0035]-[0039]). The format in which Fujii et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fujii et al. to present its teaching in an example format -- citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention.  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
The Examiner also draws particular attention to the primary reference, Everhardus et al., and secondary reference, Fujii et al., both of which clearly mention a list of co-solvents in which some solvents possess a boiling point higher than 220 °C as well as some solvents possessing a boiling point lower than 220 °C which are ideal for choose any of the solvents from the list. 
The Examiner also draws particular attention to the primary reference Everhardus et al. which in [0113] clearly discloses examples of solvents that include tripropyleneglycol monomethyl ether, which is same as Appellant discloses in their own specification in [0023] which is tripropyleneglycol methyl ether. Furthermore, the Fujii et al. clearly teaches that the tripropyleneglycol methyl ether has boiling point more than 240 °C. The Examiner used the secondary reference Fujii et al. to show that it was known in the art that the tripropyleneglycol methyl ether (tripropyleneglycol monomethyl ether) has boiling point 242 °C (Fujii et al. [0037]). Therefore, appellant's arguments should not be persuasive.

(4) Rejection of Claims 13-15 over Everhardus, and Fujii:
The Appellant maintains that “As previously asserted and reasserted here, there is no articulated reason for limiting the nonvolatile glycol ether co-solvent to those having the claimed boiling point. The Examiner’s rejection of the pending claims appears to be based on impermissible hindsight reconstruction. Accordingly, Appellant respectfully requests that the rejection of claims 13-15 be withdrawn for the same reasons indicated above. Reconsideration of the pending application is respectfully requested.”
As previously explained, the Examiner draws particular attention to Fujii et al. which clearly teaches in [0033] the ink with solvent has good intermittent discharge stability. Fujii et al. does address a solvents because it teaches a list of possible solvents ([0035]-[0039]). The format in which Fujii et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fujii et al. to present its teaching in an example format, citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
The Examiner also draws particular attention to the primary reference, Everhardus et al., and secondary reference, Fujii et al., both of which clearly mention a list of co-solvents in which some solvents possess a boiling point higher than 220 °C as well as some solvents possessing a boiling point lower than 220 °C which are ideal for the ink composition. Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the solvents from the list. 
The Examiner also draws particular attention to the primary reference Everhardus et al. which in [0113] clearly discloses examples of solvent includes tripropyleneglycol monomethyl ether, which is same as applicant discloses in their own specification in [0023] which is tripropyleneglycol methyl ether. However, the Fujii et al. clearly teaches that the tripropyleneglycol methyl ether has boiling point more than 240 °C. Examiner used secondary reference Fujii et al. to show that it was known in the art that the tripropyleneglycol methyl ether (tripropyleneglycol monomethyl ether) has 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the examiner relied on explicit suggestions taught in the prior art, it is clearly not hindsight.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Manish S Shah/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

Conferees:
/Manish S Shah/
Primary Examiner, Art Unit 2853 

/David M. Gray/
Supervisory Patent Examiner, Art Unit 2853

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.